Citation Nr: 1142821	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  While this rating decision was issued from the Cleveland RO, the Veteran currently resides in Michigan.  Accordingly, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the present appeal, the Veteran maintains that he currently suffers from bilateral hearing loss as a result of his exposure to acoustic trauma while serving as a combat engineer in the U.S. Army.  He contends that his hearing problems began in service and have continued since this time.  See August 2008 substantive appeal.  

A review of the claims folder indicates that the RO made several attempts to obtain the Veteran's service treatment records.  Initially, VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC), but was unable to secure these records.  An April 2007 Request for Information under PIES (Personal Information Exchange System) Code M01 returned no records.  The above-referenced response indicated that there were no service treatment records found due to fire-related causes and asked whether the Veteran had received any treatment while in service.  The instructions held that, if such information were provided, future requests could be addressed to PIES code M05.  The Board observes that the RO also requested two additional searches for the Veteran's service treatment records under PIES code 021 and 099.  Both these requests returned no information.  The RO informed the Veteran in a June 2007 letter that it was experiencing difficulty in obtaining the Veteran's service treatment records.  The RO explained that, due to the 1973 fire at the National Archives and Records Administration, the Veteran's service treatment records may have been destroyed.  

When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  To help assist the Veteran in reconstructing his medical records, the RO asked the Veteran to complete a VA NA Form 13055, identifying the names of the organizations and units in which he served during his period of active duty, as well as his dates of treatment.  The Veteran partially completed the NA Form 13055 in July 2007, but only noted the nature of his illness or injury.  He failed to complete the remaining sections of the form, to include the organizations to which he was assigned, his dates of treatment, and the name(s)/location(s) of the dispensary or medical facility where he received treatment.  Using this information, the RO made another formal request for the Veteran's medical, dental and Surgeon General Office (SGO) records, as well as his sick or morning reports.  A request was sent to the NPRC under PIES code M05.  The July 2007 Request for Information under PIES code M05 returned no information and specifically requested more detailed information regarding the Veteran's organization unit, to include either the division, brigade, battalion and company, as well as a narrower time frame with respect to his dates of treatment.  The RO did request one follow-up search for the Veteran's service treatment records under PIES code S01.  However, this request returned no information.  
The RO sent the Veteran another letter in March 2010 and requested that he complete the required sections of his NA Form 13055.  The letter further informed the Veteran that the NA Form 13055 should be completed in detail in order for the RO to request a thorough search for his military medical records.  It does not appear that the Veteran provided the necessary information.  In an April 2010 memorandum, the RO issued a formal finding of unavailability of the Veteran's original service treatment records and documented the attempts made to substantiate the Veteran's claim, including the letters issued and steps taken to contact the Veteran and secure his service treatment records. 

The Board acknowledges that the RO made several formal requests to the NPRC for the Veteran's records, and a formal finding of unavailability of service treatment records has been issued.  However, no requests have been made for the Veteran's personnel records.  The Board notes that personnel records may be stored in a different location than that of service treatment records.  The Board also notes that the Veteran's personnel records may contain information regarding his duties in service, either during or after basic training, wherein he may have been exposed to acoustic trauma.  Moreover, the Veteran's personnel records may contain information regarding his unit or organization at the time of his injuries.  If so, unit histories, including sick call and morning reports, may be obtained.  In cases where the Veteran's service treatment records are presumed destroyed, VA not only has a heightened duty to assist the Veteran in developing facts pertaining to his claim, but they also have an obligation to search for alternative treatment records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  As such, the Board concludes that all efforts to reconstruct the Veteran's service treatment records have not been "reasonably exhausted."  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

Despite the unavailability of his service treatment records, the Veteran has submitted evidence to support his claim.  Indeed, the Veteran submitted VA treatment records dated from March 2007 to May 2007 which document his complaints of hearing loss.  A March 2007 progress note indicates that the Veteran had recently been seen by an audiologist and advised that he would benefit from hearing aids.  The record also reflects the Veteran's possible diagnosis of otitis media in his left ear.  
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board notes that the Veteran's complaints of deteriorating hearing, as well as the treatment provider's notations and observations of the Veteran's hearing loss still do not provide any information as to the Veteran's auditory threshold in any of the designated frequencies.  

As previously noted above, in his August 2008 substantive appeal, the Veteran, through his daughter, described his responsibilities while serving as a combat engineer during his training period.  Based on the Veteran's assertions, his duties included "filling up 55 gallon drums with fuel oil and soap [to create] napalm."  According to the Veteran, he experienced noise exposure from the detonation of these drums, the "firing [of] 50 caliber machine guns" and from helicopter noise while being transported during his trainings.  The Veteran claims that he first began to notice a slight level of hearing loss after his discharge.  He further claims that his hearing loss has continued to progressively worsen throughout the years leaving him "deaf in one ear and almost deaf in the other."  The Veteran's daughter also asserted that throughout her lifetime, she and other members of her family have always had to repeat themselves around the Veteran due to his hearing problems.  

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has problems hearing people talk since service.  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran to be credible with respect to his assertions.  

However, the Board notes that evidence which verifies the Veteran's claims of noise exposure in service may not be sufficient to substantiate his claim based on the current record of evidence.  This is especially true given the near fifty year lapse in time between the Veteran's separation from service and the first medical evidence of record documenting his complaints of hearing loss.  In addition, the VA treatment are insufficient to award service connection because it is unclear whether the Veteran has a current hearing disability for VA purposes, and if so, whether his hearing loss is etiologically related to his active service.

The duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he was exposed to acoustic trauma in service while working as a combat engineer and training with explosives, and consequently suffered from hearing loss as a result, are competent and credible.  In addition, his VA treatment records document his complaints of, as well as treatment administered for, his hearing difficulties.  Therefore, a VA medical examination is necessary to determine whether the Veteran has a current hearing disability for VA purposes pursuant to 38 C.F.R. §3.385; and if so whether his hearing loss is etiologically related to an in-service cause.  

As this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Request from the NPRC in St. Louis, Missouri, or other appropriate source, the Veteran's entire Military Personnel file (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).  All available service personnel records should be associated with the Veteran's claims folder.  

2. Request relevant records pertaining to treatment the Veteran has received for his auditory problems from the VA Medical Center in Grand Rapids, Michigan, dating from May 2007 to the present.  All such available documents should be associated with the claims file.  

3. Then, accord the Veteran a VA audiological examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and VA treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and provide an interpretation of any audiometric findings contained on a graph.  

For any hearing loss disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  Complete rationale should be provided for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 
A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. After completing the above and any other development deemed necessary, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


